Citation Nr: 1528444	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to an initially rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran initially requested to be scheduled for a personal hearing before a Veterans Law Judge.  However, in August 2014, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e)(2014).

This appeal was previously before the Board in October 2014.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

During the entire appeal process, the Veteran's anxiety manifested in symptoms and signs with occupational and social impairment with reduced reliability and productivity due to symptoms including nightmares, intrusive thoughts, irritability, sleep disturbance, and difficulty establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for the Veteran's service connected anxiety, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In the instant case, correspondence dated May 2007 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter additionally included notice regarding the degree of disability and effective date. The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, as well as his post-service medical treatment records have been obtained. 

The Veteran was afforded VA examinations in July 2007 and November 2009.  The examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering decisions on the current appeals.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

The Veteran was scheduled for an updated examination in January 2015; however, the Veteran failed to report for the examination and did not provide a statement for his failure to report.  The examination was then cancelled.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United States Court of Appeals for Veterans Claims (the Court) pointed out that VA must show that a claimant lacked "adequate reason" (see 38 C.F.R. § 3.158(b) ), or "good cause" (see 38 C.F.R. § 3.655) for failing to report for a scheduled examination.  In this case, the Board concludes that neither the Veteran nor his representative has presented adequate reason or good cause for his failure to report for the 2015 VA examination in conjunction with his claim for an initial increased rating.  The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  As this is an initial claim for increased ratings, and the Veteran reported to prior examinations in connection with the claim, the Board will determine the Veteran's rating for the entire time on appeal based upon the evidence currently of record.   See 38 C.F.R. § 3.66.

The Veteran was provided with the opportunity to testify at a hearing, but he declined this opportunity.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 .

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's service-connected anxiety disorder is evaluated under Diagnostic Code 9413.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. 

The Veteran's service-connected anxiety disorder has been evaluated as 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9413.  The criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula. 

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [Citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Factual Background and Analysis

On his April 2007 claim, the Veteran described his in-service stressor and stated he has relived his traumatic even over 30 years, and it "changed [his] life forever."  He has "nightmares over and over again, wakes up in cold sweats, and [his] wife hasn't slept with [him] for over 25 years" because he would scream and shake in his sleep.

In September 2006, the Veteran had a positive screening for PTSD.  In March 2007, the Veteran had a "telepsych encounter" with a VA care provider.  He reported daily intrusive thoughts regarding his in-service stressor.  He also had dreams that would wake him up after only two to five hours of sleep, and he would be unable to sleep again.  He described feeling unable to relax, and always being on edge.  He denied depression, sadness and current panic attacks.  He reported a distant history of panic attacks in 1974 which were treated with Valium, and have not reoccurred.  He stated that he talks about his stressor with his family and friends "a lot."  He denied irritability, and did not have difficulty getting along with others.  He did not have difficulties with employment or family/friends.  He noted that he was on his third marriage, and that he rarely drank alcohol.  At the time of the interview, he was working as a car salesman.  On mental status evaluation, he was pleasant, cooperative, and talkative.  His mood was "good" and he had a full affect.  His speech was circumstantial at times.  He had no paranoia or delusions.  He denied suicidal and homicidal ideation.  He was diagnosed with posttraumatic stress disorder (PTSD) and assigned a GAF of 65.

In May 2008, the Veteran had a mental health intake evaluation.  He complained of nightmares, distressing and intrusive thoughts, hypervigilance, and psychological distress, "including visceral reactions when exposed to internal or external stimulus associated with the trauma."  He stated he has "never been able to function" since returning from Vietnam, and that he had "four marriages" and has been unable to "hold down a job" as a result.  On mental status evaluation, the Veteran was appropriately dressed and groomed.  He was cooperative and pleasant, and he sustained good eye contact and attention.  His expression indicated some dysphoria and he was "visibly anxious."  He was noted to have a fixed idea of a cover up or conspiracy related to his in-service stressor.  He denied hallucinations and did not report suicidal ideation.  His speech was normal, but he had difficulty reporting an accurate history but appeared anxious when reliving his traumatic event.  He had no memory deficit.  He stated he drank heavily from service to 1988.  He did not believe he had a current drinking problem.  He described a good relationship with his current wife of 26 years, and his children.  He stated he used to have friends that he would fish with, but that he "can't get enjoyment out of anything anymore."  He stated that he will get on the internet and investigate the plane involved in his stressor on chat rooms.   He was assessed with PTSD and given a GAF score of 58.  He was scheduled for individual therapy sessions every two weeks.  

A June 2008 "psychoeducation" record noted the Veteran continued to have nightmares after employing "nightmare halting protocols."  He stated that he felt that his in-service stressor has "ruined [his] life in a way."  In July 2008, his affect was blunted, and his mood was dysphoric.  In August 2008, he stated he continued to have nightly nightmares of the aircraft in service.  His wife does not sleep with him because he "yells, fights and agitates" in his sleep before he wakes up.  "Lately panic attacks are improved."  He stated he "gets depressed about his lot in life."  He felt the traumatic event caused his divorces and that he had "difficulty working" due to falling asleep and anxiety attacks.  

In December 2008, the Veteran stated that he was "getting better with sleep" working on his own.  He reported that during this time of year he liked to help other veterans, as it makes him feel better.  He was noted to have feelings of anxiety and depression.  A January 2009 therapy evaluation noted that the Veteran was appropriately dressed and groomed, and he was polite and cooperative.  His mood was dysphoric and his affect was blunted.  He was oriented to time, place, and person.  His speech was normal, and his thought process was logical.  His insight and judgment were fair.  He reported that the medication he was provided, which did help with his nightmares, was not "tolerable" in relation to his blood pressure.  He reported he was socializing more and trying to be more active.  A "sleep hygiene diary" was helping to decrease his nightmares.  He stated he needed to decrease his therapy sessions from twice a month to once a month. 

In November 2009, the Veteran was afforded a second fee-basis VA psychiatric evaluation.  He denied legal problems following military service, but he developed chronic high blood pressure.  He held one job for 10 years in collections for a bank; since then he has had a "variety of odd jobs" including selling cars.  "He has been working as a bartender for the last seven years and he says he gets along well with everyone."  He reported that since his in-service traumatic event he has struggled with anxiety, feelings of chronic grief and loss, and sadness.  He stated that his symptoms are constant.  He "can't get it out of my head."  He stated he has low energy and is "very tired."  He reported a distant history of panic attacks, but that he has not had a severe panic attack for 12 years, since he's been on medication for blood pressure.  He is not on any psychotropic medications; the medications he was prescribed made him feel dizzy and so he decided to get off the medication.  He described trouble sleeping most nights.  He stated he has had approximately 10 individual therapy sessions so far, but, unfortunately, his therapist is moving.  He reported three prior marriages that ended in divorce.  He is currently married to his wife of 27 years.  He reported he had "some good friends."   The evaluator found that the "degree of psychosocial impairment is mild to moderate.  His condition is chronic with moderate severity."  On mental status evaluation, the Veteran was oriented, and a reliable historian.  His appearance was appropriate.  He showed symptoms of anxiety and some depression.  His speech was normal, but his concentration was somewhat impaired.  He denied panic attacks since he started blood pressure medication.  He did not have delusions and denied hallucinations.  He did not have obsessive rituals.  His thought process was impaired with some slowness of thought and difficulty concentrating due to the upsetting topic of discussion and his chronic anxiety.  He had mild memory impairment-forgetting directions, names and recent events.  He denied suicidal and homicidal thoughts.  The examiner diagnosed anxiety disorder, but noted that PTSD was a probable additional diagnosis, although the examiner did not specifically evaluate for a PTSD diagnosis.  The Board notes that PTSD and the Veteran's service-connected anxiety disorder are rated under the same diagnostic criteria by the VA.  He was assigned a GAF score of 60.  The examiner found that his psychiatric symptoms caused occupational and social impairment with decreases in work efficiency and occupational tasks during periods of significant distress.  

A September 2010 VA treatment record noted the Veteran's history of PTSD, and the Veteran's contention his past mental health treatment did not help, and so he "just deals with it."  He stated he used to drink to deal with his symptoms, but that he does not cope through alcohol anymore.  In March 2011, the Veteran complained of continued lack of sleep, getting four hours at night. 

In October 2014, the Veteran's representative requested that he be scheduled for an updated VA examination as his last examination was in 2009.  The Board then remanded the claim so that additional treatment records could be obtained and the Veteran could be scheduled for an examination.

Additionally obtained VA treatment records did not contain pertinent records beyond 2011.  Additionally, the Veteran was scheduled for an updated VA examination, to be held in December 2014.  However, the Veteran failed to report for this examination, and did not provide a statement regarding his failure to attend.  The examination was therefore cancelled.  

Initially, the Board notes that the Veteran is competent to report his symptoms of anxiety disorder and PTSD.  Additionally, the Board finds the Veteran's reported history of symptom onset, and his description of his symptoms and their severity to be credible.  

The treatment records reveal that the Veteran had generally similar symptoms throughout the appeal period until 2010; after which the Veteran determined that mental health treatment was not helping.  From 2010 onward there is no evidence which helps the VA to rate the severity of the Veteran's psychiatric symptoms, particularly because he chose not to report to the 2014 VA examination.  The Veteran did not provide a statement as to why he did not report, and as such no good cause was shown.  The Board must make a determination on the Veteran's claim based on the available evidence of record.  The Veteran consistently complained of severe intrusive thoughts, sleep impairment, chronic nightmares, anxiety, concentration difficulties, sadness, guilt and mild memory impairment.  He noted that, although he had panic attacks in the past, he had not suffered from one in 12 years.  He was noted to be dysphoric and to have a blunted affect during mental status examinations.  He had prior divorces, but had been married to his current wife for more than 25 years.  He additionally had good relationships with his children, some friendships, and was able to get along with customers at his job as a bartender.  He did express a loss of enjoyment in leisure activities.  Thus, the Veteran's symptoms fall between a 30 percent and 50 percent rating.  As noted above, where there is a question as to which of two evaluations apply, the higher rating will apply if the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Given the severity of the Veteran's reported nightmares and intrusive thoughts, as well as his fixation on the possible outcome of the flight that is his traumatic event in service, to include theories on cover-ups which he investigates online, the Board finds that his PTSD more nearly approximates the criteria for a 50 percent rating.  The Veteran's symptoms do not reach the next higher rating of 70 percent, as he does not have symptoms such as suicidal ideation, obsessive rituals, illogical speech, impaired impulse control with periods of violence, spatial disorientation, neglect of personal hygiene, or an inability to establish and maintain effective relationships.  Furthermore, the overall degree of impairment is not so severe as to result in deficiencies in most areas.  Despite the symptoms and manifestations described above, he has been able to maintain a long-term relationship with his wife and some friends, and he has reportedly been able to maintain employment as a bartender for over 7 years in which he was able to get along well with customers.  As such, a 50 percent rating for anxiety disorder/PTSD is warranted.



TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  The Board acknowledges that, during psychiatric treatment in May 2008, the Veteran stated that he has had difficulty keeping jobs due to his psychiatric symptoms.  However, during his November 2009 examination, he reported he had been working as a bartender for the past 7 years.  Thus, while he has asserted that his disability causes problems with employment, he does not appear to be raising a claim for TDIU, nor does the record otherwise raise such a claim.

Extraschedular Rating

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

As shown by the discussion of the reasons and bases above, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptoms.  The Board finds that the Veteran's anxiety/PTSD is contemplated by the rating schedular, as the symptoms manifested by this psychiatric disorder are included in the diagnostic criteria.  In fact, 9413 provides encompassing criteria so that many symptoms may be addressed, and provide for increased ratings for increased symptoms.  In the absence of an exceptional disability picture, there is no factual basis for a referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) .

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against a claim for a rating in excess of 50 percent for service-connected anxiety disorder, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 50 percent, and no higher, for anxiety disorder/PTSD is granted. 




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


